Citation Nr: 1204296	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with retinopathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim for a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, with retinopathy and erectile dysfunction.  The Veteran and his wife have both specifically argued that separate disability ratings are warranted for his service-connected diabetes mellitus, type II, and associated erectile dysfunction.

The Veteran was most recently examined for his diabetes mellitus in May 2009.  Since then, the Veteran stated that his activities are regulated and that he cannot participate in certain activities due to his diabetes.  Additionally, he contends that his erectile dysfunction was not properly evaluated.  Given the length of time since the Veteran's last examination, and in light of the allegations of worsening symptoms and an inadequate assessment of the Veteran's erectile dysfunction in May 2009, a remand is necessary in order to find out the current severity of his service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran receives regular care for his diabetes mellitus, type II, with retinopathy and erectile dysfunction, and the most recent VA and private treatment records associated with the claims file are dated in 2008.  There are no VA or private medical records found in Virtual VA.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, attempts should be made to obtain outstanding VA clinical records pertaining to treatment for the disabilities remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.   After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment for diabetes mellitus.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA diabetes examination with a physician in order to determine the current nature and severity of his service-connected diabetes mellitus, type 2, with retinopathy and erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the VA examiner is asked to describe the symptomatology and complications associated with diabetes mellitus.  The VA examiner is specifically asked to state whether the Veteran is restricted in his activities due to his diabetes mellitus, defined as avoidance of strenuous occupational and recreational activities; whether he uses insulin or not, and if so, how many daily injections are required; whether the Veteran had progressive loss of weight or strength due to diabetes; and, whether he has a restricted diet.  The VA examiner should also state whether the Veteran has had any episodes of ketoacidosis or hypoglycemic reactions which necessitated hospitalization (and if so, how many hospitalizations per year such episodes required), or required regular treatment by a diabetic care provider (and how often such treatment was necessary).

In conducting the examination, all complications of the Veteran's diabetes mellitus should be identified and discussed, to include retinopathy and erectile dysfunction - as needed, separate examinations may be arranged to fully evaluate the severity of such complications.

3.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claims of service connection for PTSD and an increased evaluation in excess of 20 percent for service-connected diabetes mellitus, type 2, with retinopathy and erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


